GUARANTEE AND AMENDED AND RESTATED SECURITY AGREEMENT

made by

HC INNOVATIONS, INC.

and its Subsidiaries

in favor of

the Noteholders Identified Herein

and

Pacific Aerie Holding LLC

as Agent

Dated as of December 23, 2008

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

ARTICLE 1 DEFINED TERMS

 

4

1.1

Definitions

4

1.2

Other Definitional Provisions

8

ARTICLE 2 GUARANTEE

9

2.1

Guarantee

9

2.2

Right of Contribution

9

2.3

No Subrogation

10

2.4

Amendments, Etc. With Respect to the Obligations

10

2.5

Guarantee Absolute and Unconditional

10

2.6

Reinstatement

11

2.7

Payments

11

ARTICLE 3 GRANT OF SECURITY INTEREST

12

3.1

Grant of Security Interest

12

3.2

Perfection: Authorization to File Financing Statements

12

ARTICLE 4 PLEDGE OF SECURITIES

13

4.1

Pledge

13

4.2

Delivery of the Pledged Collateral

14

4.3

Representations, Warranties and Covenants

14

4.4

Certification of Limited Liability Company and Limited Partnership Interests

15

4.5

Registration in Nominee Name; Denominations

16

4.6

Voting Rights; Dividends and Interest

16

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

18

5.1

Representations in Securities Amendment and Purchase Agreement

18

5.2

Title; No Other Liens

18

5.3

Perfected First Priority Liens

19

5.4

Chief Executive Office; Inventory and Equipment

19

5.5

Farm Products

19

5.6

Accounts

20

ARTICLE 6 COVENANTS

20

6.1

Covenants in Securities Amendment and Purchase Agreement

20

6.2

Other Actions

20

6.3

Covenants Regarding Patent, Trademark and Copyright Collateral

22

6.4

Payment of Obligations

24

6.5

Maintenance of Perfected Security Interest; Further Documentation

24

6.6

Changes in Locations, Name, etc.

24

6.7

Notices

25

6.8

Accounts

25

6.9

Maintenance of Inventory and Equipment

25

6.10

Additional Shares

26

ARTICLE 7 REMEDIAL PROVISIONS

26

7.1

Certain Matters Relating to Accounts

26

7.2

Communications with Obligors; Grantors Remain Liable

26

7.3

Proceeds to be Turned Over To Collateral Agent

27

7.4

Application of Proceeds

27

7.5

New York UCC and Other Remedies

28

i

--------------------------------------------------------------------------------



 

 

 

7.6

Waiver; Deficiency

28

ARTICLE 8 THE COLLATERAL AGENT

29

8.1

Collateral Agent’s Appointment by Noteholders, Etc.

29

8.2

Delegation of Duties

29

8.3

Exculpatory Provisions

29

8.4

Reliance by Collateral Agent

29

8.5

Notice of Default

30

8.6

Non-Reliance on Collateral Agent and Other Noteholders

30

8.7

Indemnification

31

8.8

Collateral Agent In Its Individual Capacity

31

8.9

Successor Agent

31

8.10

Collateral Agent’s Appointment by Grantors as Attorney-in-Fact, Etc.

32

8.11

Duty of Collateral Agent

33

8.12

Execution of Financing Statements

34

8.13

Authority of Collateral Agent

34

ARTICLE 9 MISCELLANEOUS

34

9.1

Amendments in Writing

34

9.2

Notices

35

9.3

No Waiver by Course of Conduct; Cumulative Remedies

35

9.4

Enforcement Expenses; Indemnification

35

9.5

Successors and Assigns

36

9.6

Set-Off

36

9.7

Counterparts

36

9.8

Severability

36

9.9

Section Headings

37

9.10

Integration

37

9.11

GOVERNING LAW

37

9.12

Submission To Jurisdiction; Waivers

37

9.13

Acknowledgements

37

9.14

WAIVER OF JURY TRIAL

38

9.15

Additional Guarantors; Additional Grantors

38

9.16

Releases

38


 

 

SCHEDULES AND ANNEXES

 

ANNEX 1

Grantor Assumption Agreement

SCHEDULE 1(i)

Copyrights

SCHEDULE 1(r)

License

SCHEDULE 1(w)

Patents

SCHEDULE 1(ff)

Trademarks

SCHEDULE 4.1

Pledged Securities

SCHEDULE 5.4

Chief Executive Office and Places of Business

SCHEDULE 6.2

Account Control Agreement

SCHEDULE 9.15

Assumption Agreement

ii

--------------------------------------------------------------------------------



GUARANTEE AND AMENDED AND RESTATED SECURITY AGREEMENT

               GUARANTEE AND AMENDED AND RESTATED SECURITY AGREEMENT, dated as
of December 23, 2008, among HC Innovations, Inc., a Delaware corporation (the
“Company”), each of the Subsidiaries of the Company identified herein (the
Company, such Subsidiaries and any other entity that may become a party hereto
pursuant to Section 9.15, together, the “Grantors”), the holders of the Amended
Notes identified on Annex 1 hereto and those individuals and entities who may
become holders of such Amended Notes from time to time (the “Noteholders”), and
Pacific Aerie Holding LLC, as Collateral Agent (in such capacity, the
“Collateral Agent”) (the Noteholders, such individuals and entities and the
Collateral Agent, together, the “Secured Parties”).

W I T N E S S E T H:

               WHEREAS, the Company previously has issued to the Noteholders
certain secured convertible promissory notes in the aggregate principal amount
of $7,139,955 plus interest, pursuant to various subscription agreements (the
“Existing Notes”);

               WHEREAS, the obligations of the Company under the Existing Notes
were guaranteed by the Company’s Subsidiaries and Affiliates pursuant to various
guarantee agreements entered into substantially contemporaneously with the
issuance of the Existing Notes (the “Existing Guarantee Agreements”);

               WHEREAS, the Existing Notes were secured by certain collateral
granted by the Company, its Subsidiaries and Affiliates pursuant to various
security agreements entered into substantially contemporaneously with the
issuance of the Existing Notes (the “Existing Security Agreements”);

               WHEREAS, the Company and the Noteholders have entered into that
certain Securities Amendment and Purchase Agreement dated as of December 23,
2008 (as amended, supplemented or otherwise modified from time to time, the
“Securities Amendment and Purchase Agreement”), pursuant to which the
Noteholders have agreed, among other matters, to amend and restate their
Existing Notes as Amended Notes and to purchase from the Company additional
notes which are also Amended Notes upon the terms and subject to the conditions
set forth therein;

               WHEREAS, it is the intention of the parties hereto that the
guarantees, security interests and other benefits provided by, the Existing
Guarantee Agreements and the Existing Security Agreements shall continue for the
benefit of the Secured Parties hereto, and that further guarantees, security
interests and other benefits shall be provided to the Secured Parties, all upon
terms and subject to the conditions set forth herein;

               WHEREAS, the proceeds of the sale of the additional Amended Notes
under the Securities Amendment and Purchase Agreement will be used by the
Grantors solely for repayment of the principal amount of, interest on, and other
amounts owing in respect of, the Existing Credit Agreement;

3

--------------------------------------------------------------------------------



               WHEREAS, the Grantors are members of an affiliated group of
companies engaged in related businesses, and each Grantor will derive
substantial direct and indirect benefit from the transactions contemplated by
the Securities Amendment and Purchase Agreement; and

               WHEREAS, it is a condition precedent to the obligation of the
Noteholders to consummate the transactions contemplated by the Securities
Amendment and Purchase Agreement that the Grantors shall have executed and
delivered this Agreement for the ratable benefit of the Secured Parties.

               NOW, THEREFORE, in consideration of the premises and to induce
the Noteholders to enter into the Securities Amendment and Purchase Agreement
and to induce the Noteholders to consummate the transactions contemplated
thereby, each Grantor hereby agrees, for the ratable benefit of the Secured
Parties, as follows:

ARTICLE 1

DEFINED TERMS

          1.1 Definitions

          The following terms shall have the following meanings:

               (a) “Accounts” means, collectively, and in each instance however
and wherever arising all accounts receivable and other rights to payment arising
out of the sale or lease of goods and services, whether or not such right is
evidenced by an Instrument or Chattel Paper, and whether or not earned by
performance, including, without limitation, all “accounts” as such term is
defined in the New York UCC and all other obligations of any kind at any time
due or owing to Grantors

               (b) “Agreement” means this Guarantee and Amended and Restated
Security Agreement, as the same may be amended, supplemented or otherwise
modified from time to time.

               (c) “Collateral” has the meaning set forth in Section 3.1 hereof.

               (d) “Collateral Account” means any collateral account established
by the Collateral Agent as provided in Section 7.1.

               (e) “Collateral Agent” shall have the meaning set forth in the
preamble to this Agreement.

               (f) “Collateral Party” means the pledgor, mortgagor or grantor of
a security interest for the benefit of the Collateral Agent and the Noteholders
under any Security Document.

               (g) “Company” has the meaning set forth in the preamble to this
Agreement.

               (h) “Company Obligations” means, collectively, the unpaid
principal of and interest on the Amended Notes and all other obligations and
liabilities of the Company to the Collateral Agent or any Secured Party, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with,

4

--------------------------------------------------------------------------------



the Securities Amendment and Purchase Agreement, this Agreement, the other
Transaction Documents, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
premium, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Collateral Agent or to the Secured Parties that are required to be paid
by the Company pursuant to the terms of any of the foregoing agreements).

               (i) “Copyright License” means any written agreement, now or
hereafter in effect. granting any right to any third party under any copyright
now or hereafter owned by any Grantor or that such Grantor otherwise has the
right to license, or granting any right to any Grantor under any copyright now
or hereafter owned by any third party, and all rights of such Grantor under any
such agreement.

               (j) “Copyrights” means all of the following now owned or
hereafter acquired by any Grantor: (i) all copyright rights in any work subject
to the copyright laws of the United States or any other country, whether as
author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country. including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office,
including those listed on Schedule 1.1(i).

               (k) “Documents” means, collectively, the Pledged Securities, all
chattel paper, all instruments, all investment property and all documents and
all payments thereunder and instruments and other property from time to time
delivered in respect thereof or in exchange therefor, and all bills of lading,
warehouse receipts and other documents of title and other documents, including,
without limitation, all “chattel paper”, “instruments”, “investment property”
and documents”, as such terms are defined in the New York UCC, in each instance
whether now owned or hereafter acquired by such Grantor.

               (l) “Equipment” means all machinery and equipment, all
manufacturing, distribution, selling, data processing and office equipment, all
furniture, furnishings, appliances, tools, tooling, molds, dies, vehicles,
vessels, aircraft and all other goods of every type and description, in each
instance whether now owned or hereafter acquired by any Grantor and wherever
located, including without limitation all “equipment”, as such term is defined
in the New York UCC; provided that equipment shall not include “fixtures” as
defined in Section 9-313 of the New York UCC.

               (m) “Existing Financing Statements” means collectively, each
UCC-1 financing statement naming each individual Noteholder as the secured party
and the Company as debtor filed in connection with the Existing Security
Agreements.

               (n) “Existing Guarantee Agreements” has the meaning set forth in
the recitals to this Agreement.

               (o) “Existing Security Agreements” has the meaning set forth in
the recitals to this Agreement.

               (p) “Financing Statement” means, as the context may require, (i)
the Existing Financing Statements; (ii) any and all UCC-3 financing statements
amending the Existing

5

--------------------------------------------------------------------------------



Financing Statements and (iii) any and all UCC-1 financing statements naming the
Grantors and the Secured Parties as secured party.

          (q) “Fully Satisfied” means, with respect to the Obligations as of any
date, that, on or before such date, (i) the principal of and interest accrued to
such date on such Obligations shall have been paid in full in cash, (ii) all
fees, expenses and other amounts then due and payable which constituted
Obligations shall have been paid in full in cash, and (iii) the New Warrants
shall have expired or irrevocably been terminated; provided, however, that, on
such date, none of the Collateral Agent or the Secured Parties shall have made
any claims in respect of Obligations against the Company or any Guarantor under
any provision of any of the Transaction Documents that has not been cash
collateralized by an amount sufficient in the reasonable judgment of the
Collateral Agent and such Secured Party to secure such claim.

          (r) “General Intangibles” means, collectively, and in each instance
however and wherever arising: (i) all rights, interests, choses in action,
causes of action, claims and all other intangible property of any Grantor of
every kind and nature, in each instance whether now owned or hereafter acquired
by any Grantor, including, without limitation, all corporate and other business
records; (ii) all loans, royalties, and other obligations receivable; (iii) all
Trademarks, inventions, designs, patents, patent applications, (including any
applications for the foregoing and whether or not registered) and the goodwill
of any Grantor’s business connected with and symbolized by the same; (iv) trade
secrets, computer programs, software, printouts and other computer materials,
goodwill, registrations, U.S. registered copyrights, licenses relating to
trademarks and U.S. registered copyrights, franchises, customer lists, credit
files, correspondence and advertising materials; (v) all customer and supplier
contracts, firm sale orders, rights under license and franchise agreements, and
other contracts and contract rights; (vi) all interests in partnerships, joint
ventures and other entities; (vii) all tax refunds and tax refund claims; (viii)
all right, title and interest under leases, subleases, licenses and concessions
and other agreements relating to real or personal property; (ix) all payments
due or made to any Grantor in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of any property by any person or
governmental authority; (x) all deposit accounts (general or special) with any
bank or other financial institution; (xi) all credits with and other claims
against carriers and shippers; (xii) all rights to indemnification; (xiii) all
reversionary interests in pension and profit sharing plans and reversionary,
beneficial and residual interest in trusts; (xiv) all proceeds of insurance of
which any Grantor is a beneficiary; (xv) all letters of credit, guaranties,
liens, security interests and other security held by or granted to any Grantor;
and (xvi) all other intangible property, whether or not similar to the
foregoing, including, without limitation, all “general intangibles,” as such
term is defined in the New York UCC.

          (s) “Grantors” has the meaning set forth in the preamble to this
Agreement.

          (t) “Guarantor” means each of the Company’s Subsidiaries.

          (u) “Guarantor Obligations” means, with respect to any Guarantor, the
collective reference to (i) the Company Obligations and (ii) all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement or any other Transaction Document to which such Guarantor is a party,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
the Secured Parties

6

--------------------------------------------------------------------------------



that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Transaction Document).

          (v) “Instrument” means a negotiable instrument or any other writing
that evidences a right to the payment of a monetary obligation, is not itself a
security agreement or lease, and is of a type that in the ordinary course of
business is transferred by delivery with any necessary indorsement or
assignment, including, without limitation, all “instruments” as such term is
defined in the New York UCC.

          (w) “Inventory” means, collectively, and in each instance, however and
wherever arising, all inventory, finished goods, raw materials, work in process
and other goods, including, without limitation, all “inventory” as such term is
defined in the New York UCC.

          (x) “License” means any Patent License, Trademark License, Copyright
License or other license or sublicense agreement to which any Grantor is a
party, including those listed on Schedule 1.1(r).

          (y) “New York UCC” means the Uniform Commercial Code as from time to
time in effect in the State of New York.

          (z) “Obligations” mean (i) in the case of the Company, the Company
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.

          (aa) “Other Property” means, collectively, all property or interests
in property now owned or hereafter acquired by any Grantor which now may be
owned or hereafter may come into the possession, custody or control of the
Collateral Agent, any of the Secured Parties or any agent or Affiliate of any of
them in any way or for any purpose (whether for safekeeping, deposit, custody,
pledge, transmission, collection or otherwise); and all rights and interests of
any Grantor, now existing or hereafter arising and however and wherever arising,
in respect of any and all (i) notes, drafts, letters of credit, bank accounts,
stocks, bonds, and debt and equity securities, whether or not certificated, and
warrants, options, puts and calls and other rights to acquire or otherwise
relating to the same; (ii) money; (iii) proceeds of loans; and (iv) insurance
proceeds and books and records relating to any of the Collateral.

          (bb) “Patent License” means any written agreement, now or hereafter in
effect, granting to any third party any right to make, use or sell any invention
on which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third party, is in existence, and all rights of any Grantor under
any such agreement.

          (cc) “Patents” means all of the following now owned or hereafter
acquired by any Grantor: (i) all letters patent of the United States or the
equivalent thereof in any other country, all registrations and recordings
thereof, and all applications for letters patent of the United States or the
equivalent thereof in any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in any other country, including those listed on Schedule 1(w),
and (ii) all reissues, continuations, divisions, continuations-in-past, renewals
or extensions thereof. and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

7

--------------------------------------------------------------------------------



          (dd) “Pledged Collateral” has the meaning set forth in Section 4.1(f)
hereof.

          (ee) “Pledged Debt” has the meaning set forth in Section 4.1(b)
hereof.

          (ff) “Pledged Securities” has the meaning set forth in Section 4.1(a)
hereof.

          (gg) “Noteholders” has the meaning set forth in the preamble to this
Agreement.

          (hh) “Securities Amendment and Purchase Agreement” has the meaning set
forth in the recitals to this Agreement.

          (ii) “Secured Parties” has the meaning set forth in the preamble to
this Agreement.

          (jj) “Securities Act”: means the Securities Act of 1933, as amended.

          (kk) “Trademark License” means any written agreement, now or hereafter
in effect, granting to any third party any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement.

          (ll) “Trademarks” means all of the following now owned or existing or
hereafter adopted or acquired by any Grantor: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, all registrations and recordings
thereof, and all registration and recording applications filed in connections
therewith, including without limitation registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any state of the United States or any other country or any political
subdivision thereof, and all extensions or renewals thereof, including without
limitation those listed in Schedule 1.1(ff), (ii) all goodwill associated
therewith or symbolized thereby and (iii) all other assets, rights and interests
that uniquely reflect or embody such goodwill.

     1.2 Other Definitional Provisions.

          (a) Unless otherwise defined herein, terms defined in the Securities
Amendment and Purchase Agreement and used herein shall have the meanings given
to them in the Securities Amendment and Purchase Agreement, and the following
terms which are defined in the New York UCC in effect on the date hereof are
used herein as so defined: Chattel Paper, Equity Interests, Instruments and
Proceeds.

          (b) The words “hereof,” “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

8

--------------------------------------------------------------------------------



ARTICLE 2

GUARANTEE

     2.1 Guarantee

          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Collateral Agent, for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Company Obligations.

          (b) Each of the Guarantors further agrees that its guarantee hereunder
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Collateral Agent or any other
Secured Party to any security held for the payment of the Obligations or to any
balance of any deposit account or credit on the books of the Collateral Agent or
any other Secured Party in favor of the Company or any other Person.

          (c) Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2).

          (d) Each Guarantor agrees that the Company Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this ARTICLE 2 or
affecting the rights and remedies of the Collateral Agent or any Secured Party
hereunder.

          (e) The guarantee contained in this ARTICLE 2 shall remain in full
force and effect until all the Guarantor Obligations shall have been Fully
Satisfied.

          (f) No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Collateral Agent
or any Secured Party from the Company, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Company Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Company Obligations or any payment received or
collected from such Guarantor in respect of the Company Obligations), remain
liable for the Company Obligations up to the maximum liability of such Guarantor
hereunder until the Company Obligations are paid in full.

     2.2 Right of Contribution

     Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share of any payment made hereunder, such
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect

9

--------------------------------------------------------------------------------



limit the obligations and liabilities of any Guarantor to the Collateral Agent
and the Secured Parties, and each Guarantor shall remain liable to the
Collateral Agent and the Secured Parties for the full amount guaranteed by such
Guarantor hereunder.

     2.3 No Subrogation

     Notwithstanding any payment made by any Guarantor hereunder or any set-off
or application of funds of any Guarantor by the Collateral Agent or any Secured
Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Collateral Agent or any Secured Party against the Company or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Collateral Agent or any Secured Party for the payment of the Company
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Collateral Agent and the Secured Parties on account of the Obligations are Fully
Satisfied. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
Fully Satisfied, such amount shall be held by such Guarantor in trust for the
Collateral Agent and the Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.

     2.4 Amendments, Etc. With Respect to the Obligations

     Each Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against any Guarantor and without notice to or
further assent by any Guarantor, any demand for payment of any of the
Obligations made by the Collateral Agent or any Secured Party may be rescinded
by the Collateral Agent or such Secured Party and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, extended, accelerated, compromised,
waived, surrendered or released by the Collateral Agent or any Secured Party,
and the Securities Amendment and Purchase Agreement and the other Transaction
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent (or the Required Noteholders or all Secured Parties, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Collateral Agent or any
Secured Party for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Collateral Agent nor any Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guarantee contained
in this ARTICLE 2 or any property subject thereto.

     2.5 Guarantee Absolute and Unconditional

     Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by the Collateral Agent or any Secured Party upon the guarantee
contained in this ARTICLE 2 or acceptance of the guarantee contained

10

--------------------------------------------------------------------------------



in this ARTICLE 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this ARTICLE 2;
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Collateral Agent and the Secured Parties, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this ARTICLE 2. Each Guarantor waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
ARTICLE 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Securities Amendment and Purchase Agreement or any other Transaction Document,
any of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Company or any other Person against
the Collateral Agent or any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Company or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Company for the Company Obligations, or of such
Guarantor under the guarantee contained in this ARTICLE 2, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Collateral Agent or any
Secured Party may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Collateral Agent or any Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Company, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Collateral Agent or any Secured Party against any
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

     2.6 Reinstatement

     The guarantee contained in this ARTICLE 2 shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Company Obligations is rescinded or must otherwise be
restored or returned by the Collateral Agent or any Secured Party upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Company or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

     2.7 Payments

     Each Guarantor hereby guarantees that payments hereunder will be paid to
the Collateral Agent without set-off or counterclaim in United States Dollars at
the office of the Collateral

11

--------------------------------------------------------------------------------



Agent located at 8813 S. Blue Jay Circle, Salt Lake City, Utah 84121, Attention:
Kenneth D. Lame.

ARTICLE 3

GRANT OF SECURITY INTEREST

     3.1 Grant of Security Interest

     Each Grantor hereby assigns and transfers to the Collateral Agent, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a first priority security interest (the “Security Interest”) in all of
the following property now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, in each instance, with all accessions and
additions thereto, substitutions therefor, and replacements, proceeds and
products thereof (collectively, the “Collateral”), as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:

          (a) all Accounts;

          (b) all Equipment;

          (c) all General Intangibles;

          (d) all Pledged Collateral;

          (e) all Inventory;

          (f) all Documents; and

          (g) all Other Property.

     Each Grantor hereby reaffirms the grant of security interests made pursuant
to the Existing Security Agreements.

     3.2 Perfection: Authorization to File Financing Statements

     Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction any initial financing statements and/or “in lieu of” financing
statements and/or amendments of any financing statements filed at any time and
from time to time that (a) indicate the Collateral (i) as all assets of each
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the Uniform
Commercial Code of the State or such jurisdiction, or (ii) as being of an equal
or lesser scope or with greater detail, and (b) provide any other information
required by Part 5 of Article 9 of the Uniform Commercial Code of the State or
such other jurisdiction for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor and, (ii) in the case of a financing statement
filed as a fixture filing or indicating Collateral as as-extracted collateral or
timber to be cut, a sufficient description of real property to which the
Collateral relates. Each Grantor agrees to furnish any such information to the
Collateral Agent promptly

12

--------------------------------------------------------------------------------



upon request. Each Grantor also ratifies its authorization for the Collateral
Agent to file in any relevant jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof. The Collateral Agent is
further authorized to file with the United States Patent and Trademark Office or
United States Copyright Office (or any successor office or any similar office in
any other country) such documents as may be necessary or advisable for the
purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Collateral Agent as
secured party. The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to or in any way alter
or modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral. Without limiting the foregoing, the Collateral Agent will
file the Financing Statements.

     3.3 Ranking

     Notwithstanding the date, manner or order of grant, attachment or
perfection of any Secured Party and notwithstanding any provision of the UCC, or
any other applicable law, including, without limitation, the laws of the State
of New York, the Collateral Agent and the Secured Parties hereby agree that, as
among themselves, any and all security interests created by the Existing
Security Agreements and the security interests granted by Section 3.1 and
Section 4.1 of this Agreement, will rank pari passu one with the other.

ARTICLE 4

PLEDGE OF SECURITIES

     4.1 Pledge

     As security for the payment or performance, as the case may be, in full of
the Obligations, each Grantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and assigns,
for the ratable benefit of the Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in, to and under

          (a) the shares of capital stock and other Equity Interests owned by it
and listed on Schedule 4.1 and any other Equity Interests obtained in the future
by such Grantor and the certificates representing all such Equity Interests (the
“Pledged Securities”); provided that the Pledged Securities shall not include
more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary,

          (b) (i) the debt securities listed opposite the name of such Grantor
on Schedule 4.1, (ii) any debt securities in the future issued to such Grantor
and (iii) the promissory notes and any other instruments evidencing such debt
securities (the “Pledged Debt “),

          (c) all other property that may be delivered to and held by the
Collateral Agent pursuant to the terms of this Section 4.1,

13

--------------------------------------------------------------------------------



          (d) subject to Section 4.6, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of, the securities
referred to in clauses (a) and (b) above,

          (e) subject to Section 4.6, all rights and privileges of such Grantor
with respect to the securities and other property referred to in clauses (a),
(b), (c) and (d) above, and

          (f) all Proceeds of any of the foregoing (the items referred to in
clauses (a) through (f) above being collectively referred to as the “Pledged
Collateral”).

          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

     4.2 Delivery of the Pledged Collateral

          (a) Each Grantor agrees promptly to deliver or cause to be delivered
to the Collateral Agent any and all Pledged Collateral.

          (b) Each Grantor will cause any Indebtedness for borrowed money owed
to such Grantor by any Person to be evidenced by a duly executed promissory note
that is pledged and delivered to the Collateral Agent pursuant to the terms
hereof.

          (c) Upon delivery to the Collateral Agent, (i) any Pledged Securities
shall be accompanied by stock powers duly executed in blank or other instruments
of transfer satisfactory to the Collateral Agent and by such other instruments
and documents as the Collateral Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral shall be accompanied by
proper instruments of assignment duly executed by the applicable Grantor and
such other instruments or documents as the Collateral Agent may reasonably
request. Each delivery of Pledged Collateral shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as Schedule
4.1 and made a part hereof; provided that failure to attach any such schedule
hereto shall not affect the validity of such pledge of such Pledged Collateral.
Each schedule so delivered shall supplement any prior schedules so delivered.

     4.3 Representations, Warranties and Covenants

     The Grantors jointly and severally represent, warrant and covenant to and
with the Collateral Agent, for the benefit of the Secured Parties, that:

          (a) Schedule 4.1 correctly sets forth the percentage of the issued and
outstanding units of each class of the Equity Interests of the issuer thereof
represented by the Pledged Securities and includes all Equity Interests, debt
securities and promissory notes legally or beneficially owned by Grantor;

14

--------------------------------------------------------------------------------



          (b) the Pledged Securities and Pledged Debt have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Securities, are fully paid and nonassessable and (ii) in the case of Pledged
Debt are legal, valid and binding obligations of the issuers thereof;

          (c) except for the security interests granted hereunder, each of the
Grantors (i) is and will continue to be the direct owner, beneficially and of
record, of the Pledged Collateral indicated on Schedule 4.1 as owned by such
Grantor, (ii) holds the same free and clear of all Liens, other than Liens
created by this Agreement or Permitted Liens, (iii) will make no assignment,
pledge, hypothecation or transfer of, or create or permit to exist any security
interest in or other Lien on, the Pledged Collateral, other than Liens created
by this Agreement or Permitted Liens and (iv) will defend its title or interest
thereto or therein against any and all Liens (other than the Lien created by
this Agreement and Permitted Liens), however, arising, of all Persons
whomsoever;

          (d) except for restrictions and limitations imposed by the Transaction
Documents or securities laws generally, the Pledged Collateral is and will
continue to be freely transferable and assignable, and none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or bylaw provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;

          (e) each of the Grantors has the power and authority to pledge the
Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated;

          (f) no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

          (g) by virtue of the execution and delivery by the Grantors of this
Agreement, when any Pledged Collateral is delivered to the Collateral Agent in
accordance with this Agreement, the Collateral Agent will obtain a legal, valid
and perfected lien upon and security interest in such Pledged Collateral as
security for the payment and performance of the Obligations; and

          (h) the pledge effected hereby is effective to vest in the Collateral
Agent, for the benefit of the Secured Parties, the rights of the Collateral
Agent in the Pledged Collateral as set forth herein.

     4.4 Certification of Limited Liability Company and Limited Partnership
Interests

     Each interest in any limited liability company or limited partnership
controlled by any Grantor and pledged hereunder shall be represented by a
certificate, shall be a “security” within the meaning of Article 8 of the New
York UCC and shall be governed by Article 8 of the New York UCC.

15

--------------------------------------------------------------------------------



     4.5 Registration in Nominee Name; Denominations

     The Collateral Agent, on behalf of the Secured Parties, shall have the
right (in its sole and absolute discretion) to hold the Pledged Collateral in
its own name as pledgee, the name of its nominee (as pledgee or as sub-agent) or
the name of the applicable Grantor, indorsed or assigned in blank or in favor of
the Collateral Agent. Each Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Collateral registered in the name of such Grantor. The Collateral Agent
shall at all times have the right to exchange the certificates representing
Pledged Collateral for certificates of smaller or larger denominations for any
purpose consistent with this Agreement.

     4.6 Voting Rights; Dividends and Interest

          (a) Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have notified the Grantors that their
rights under this Section 4.6 are being suspended:

 

 

 

          (i) Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Securities Amendment and Purchase Agreement and the other
Transaction Documents; provided that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral or the rights and remedies of any
of the Collateral Agent or the other Secured Parties under this Agreement or the
Securities Amendment and Purchase Agreement or any other Transaction Document or
the ability of the Secured Parties to exercise the same.

 

 

 

          (ii) The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to such Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

 

 

          (iii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Securities Amendment and Purchase Agreement, the other Transaction Documents
and applicable laws; provided that any noncash dividends, interest, principal or
other distributions that would constitute Pledged Securities or Pledged Debt,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Collateral or received
in exchange for Pledged Collateral or any part thereof, or in redemption
thereof, or as a result of any merger, consolidation. acquisition or other
exchange of assets to which such issuer may be a party or otherwise, shall be
and become part of the Pledged Collateral,

16

--------------------------------------------------------------------------------



 

 

 

and, if received by any Grantor, shall not be commingled by such Grantor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary indorsement).

          (b) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(iii) of this Section 4.6, then
all rights of any Grantor to dividends, interest. principal or other
distributions that such Grantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 4.6 shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, which shall have the sole and exclusive
right and authority to receive and retain such dividends, interest, principal or
other distributions. All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 4.6 shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
indorsement). Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 7.4. After all Events of
Default have been cured or waived and the Company has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all dividends, interest,
principal or other distributions that such Grantor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 4.6 and
that remain in such account.

          (c) Upon the occurrence and during the continuance of an Event of
Default, after the Collateral Agent shall have notified the Grantors of the
suspension of their rights under paragraph (a)(i) of this Section 4.6, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 4.6, and
the obligations of the Collateral Agent under paragraph (a)(ii) of this Section
4.6. shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and consensual rights and powers; provided, however, that,
unless otherwise directed by the Required Noteholders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights.

          (d) Any notice given by the Collateral Agent to the Grantors
suspending their rights under paragraph (a) of this Section 4.6 (i) may be given
to one or more of the Grantors at the same or different times and (ii) may
suspend the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii)
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving or otherwise affecting
the Collateral Agent’s rights to give additional notices from time to time
suspending other rights so long as an Event of Default has occurred and is
continuing.

17

--------------------------------------------------------------------------------



ARTICLE 5

REPRESENTATIONS AND WARRANTIES

          To induce the Collateral Agent and the Noteholders to enter into the
Securities Amendment and Purchase Agreement and to induce the Noteholders to
make their respective purchases and exchanges of or for the Amended Notes and
New Warrants from the Company thereunder, the Company and each Guarantor hereby
represents and warrants to the Collateral Agent and each Secured Party that:

     5.1 Representations in Securities Amendment and Purchase Agreement

     In the case of each Guarantor, the representations and warranties of the
Company set forth in the Securities Amendment and Purchase Agreement as they
relate to such Guarantor or to the Transaction Documents to which such Guarantor
is a party, each of which is hereby incorporated herein by reference, are true
and correct, and the Collateral Agent and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein, provided that
each reference in each such representation and warranty to the Company’s
knowledge shall, for the purposes of this Section 5.1, be deemed to be a
reference to such Guarantor’s knowledge.

     5.2 Title; No Other Liens

          (a) No financing statement or other public notice with respect to all
or any part of the Collateral is on file or of record in any public office,
except (i) those created by the Existing Credit Agreement, which liens shall be
extinguished within 30 days after the Closing and (ii) such as have been filed
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties, pursuant to this Agreement or as are permitted by the Securities
Amendment and Purchase Agreement.

          (b) Each Grantor is the legal and beneficial owner of the Collateral
free and clear of all liens, security interests or other encumbrances, except as
expressly permitted by the Securities Amendment and Purchase Agreement.

          (c) For the past five years, each Grantor has conducted business only
under its own corporate name and not under any trade name or other name.

          (d) Each Grantor has exclusive possession and control of the Inventory
(other than raw materials and work in process) and Equipment, except for (i)
Inventory and Equipment in the possession and control of such Grantor’s lessees
and licensees under written lease and license agreements entered into in the
ordinary course of business and consistent with past practice and (ii) Inventory
and Equipment in transit with common or other carriers.

          (e) The Pledged Securities have been duly authorized and validly
issued and are fully paid and non-assessable. The Pledged Debt of each Grantor’s
Subsidiaries (if any), and, to the best of each Grantor’s knowledge, all other
Pledged Debt, has been duly authorized, issued and delivered, and is the legal,
valid, binding and enforceable obligation of the issuers thereof.

          (f) The Pledged Securities indicated on Schedule 4.1 hereto constitute
all of the shares held by each Grantor of the respective issuers thereof and
constitute 100% of all of the shares of stock of the respective issuers who are
Subsidiaries of such Grantor.

18

--------------------------------------------------------------------------------



          (g) Other than filings with the United States Patent and Trademark
Office, filings and registrations with the United States Copyright Office and
filings under the Uniform Commercial Code in effect in each relevant
jurisdiction, no authorization, approval or other action by, and no notice to or
filing with, any federal, state or local governmental authority in the United
States that have not already been taken or made and which are in full force and
effect, is required (i) for the pledge by each Grantor of the Pledged Collateral
or for the grant by each Grantor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Grantor, (ii) for the exercise by the Collateral Agent of the voting or
other rights provided in this Agreement with respect to the Pledged Collateral
or the remedies in respect of the Pledged Collateral pursuant to this Agreement
(except as may be required in connection with the disposition thereof by laws
affecting the offering and sale of securities generally), or (iii) for the
exercise by the Collateral Agent of any of its other rights or remedies
hereunder.

     5.3 Perfected First Priority Liens

     In the case of each Grantor, the security interests granted pursuant to
this Agreement (a) upon completion of the filings and other actions specified in
Section 6.2 (which, in the case of all filings and other documents referred to
in Section 6.2, have been delivered to the Collateral Agent in completed and
duly executed form) will constitute valid perfected security interests in all of
the Collateral in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
(except as to the ability of the Collateral Agent, for the ratable benefit of
the Secured Parties, to have the U.S. federal government make payments directly
to the Collateral Agent, for the ratable benefit of the Secured Parties, in
respect of Accounts arising under contracts with the U.S. federal government as
to which no filing has been or will be made under the Federal Assignment of
Claims Act) and (b) are prior to all other Liens on the Collateral in existence
on the date hereof, except for such liens created by the Existing Credit
Agreement, which liens shall be extinguished within 30 days after the Closing.

     5.4 Chief Executive Office; Inventory and Equipment

     On the date hereof, each Grantor’s jurisdiction of organization, the
location of such Grantor’s chief executive office and principal place of
business are specified on Schedule 5.4. As of the date of this Agreement, the
locations listed on Schedule 5.4 to this Agreement constitute all locations at
which its Inventory (other than raw materials and work in process) or Equipment
is located, except for (a) Inventory or Equipment temporarily in transit from
one location listed on Schedule 5.4 to another location listed on Schedule 5.4
or (b) Inventory or Equipment in transit with common or other carriers to a
location listed on Schedule 5.4.

     5.5 Farm Products

     None of the Collateral constitutes, or is the Proceeds of, Farm Products.

19

--------------------------------------------------------------------------------



     5.6 Accounts

          (a) In the case of each Grantor, no amount payable to such Grantor
under or in connection with any Account is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Collateral Agent.

          (b) In the case of each Grantor, the amounts represented by such
Grantor to the Secured Parties from time to time as owing to such Grantor in
respect of the Accounts will at such times be accurate.

ARTICLE 6

COVENANTS

          Each Grantor covenants and agrees with the Collateral Agent and the
Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been Fully Satisfied:

     6.1 Covenants in Securities Amendment and Purchase Agreement

     Each Grantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Grantor or any of its
Subsidiaries.

     6.2 Other Actions

     In order to further insure the attachment, perfection and priority of, and
the ability of the Collateral Agent to enforce, the Security Interest, each
Grantor agrees, in each case at such Grantor’s own expense, to take the
following actions with respect to the following Collateral:

          (a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments, such Grantor shall forthwith indorse, assign and deliver the same
to the Collateral Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Agent may from time to time
reasonably request.

          (b) Deposit Accounts. For each deposit account that any Grantor at any
time opens or maintains, such Grantor and the Collateral Agent shall either (i)
cause the depositary bank to agree to comply with instructions from the
Collateral Agent to such depositary bank directing the disposition of funds from
time to time credited to such deposit account, without further consent of such
Grantor or any other Person, pursuant to a duly executed and completed Account
Control Agreement substantially in the form of Schedule 6.2 or in such other
form proposed by such depository bank as shall be acceptable to the Collateral
Agent, it being understood that the Collateral Agent shall issue such
instructions to such depositary banks only in connection with the exercise of
remedies following the occurrence of an Event of Default, or (ii) arrange for
the Collateral Agent to become the customer of the depositary bank with respect
to the deposit account, with the Grantor being permitted, only with the consent
of the Collateral Agent, to exercise rights to withdraw funds from such deposit
account. The provisions of this paragraph shall not apply to (A) any deposit
account for which any Grantor, the depositary bank and the

20

--------------------------------------------------------------------------------



Collateral Agent have entered into a cash collateral agreement specially
negotiated among such Grantor, the depositary bank and the Collateral Agent for
the specific purpose set forth therein and (B) deposit accounts for which the
Collateral Agent is the depositary.

          (c) Investment Property. Except to the extent otherwise provided in
ARTICLE 4, if any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith indorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify. If
any securities now or hereafter acquired by any Grantor are uncertificated and
are issued to such Grantor or its nominee directly by the issuer thereof, such
Grantor shall immediately notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Grantor or such nominee, or (ii)
arrange for the Collateral Agent to become the registered owner of the
securities. If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall immediately notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from the Collateral Agent to such securities intermediary as to such security
entitlements, or (as the case may be) to apply any value distributed on account
of any commodity contract as directed by the Collateral Agent to such commodity
intermediary, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets or other Investment Property
held through a securities intermediary, arrange for the Collateral Agent to
become the entitlement holder with respect to such investment property, with the
Grantor being permitted, only with the consent of the Collateral Agent, to
exercise rights to withdraw or otherwise deal with such investment property. The
Collateral Agent agrees with each of the Grantors that the Collateral Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Grantor, unless an Event of Default has occurred and is continuing, or, after
giving effect to any such investment and withdrawal rights would occur. The
provisions of this paragraph shall not apply to any financial assets credited to
a securities account for which the Collateral Agent is the securities
intermediary.

          (d) Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under New York UCC Section 9-105 of such electronic chattel paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral

21

--------------------------------------------------------------------------------



Agent agrees with such Grantor that the Collateral Agent will arrange. pursuant
to procedures reasonably satisfactory to the Collateral Agent and so long as
such procedures will not result in the Collateral Agent’s loss of control. for
the Grantor to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such electronic chattel paper or transferable record.

          (e) Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of such
Grantor, such Grantor shall promptly notify the Collateral Agent thereof and, at
the request and option of the Collateral Agent, such Grantor shall, pursuant to
an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred or is continuing.

          (f) Commercial Tort Claims. If any Grantor shall at any time hold or
acquire a commercial tort claim in an amount reasonably estimated to exceed
$100,000, such Grantor shall promptly notify the Collateral Agent thereof in a
writing signed by such Grantor including a summary description of such claim and
grant to the Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to the Collateral Agent.

          (g) Leasehold Deposits. If any Grantor shall at any time hold or
acquire any leasehold deposits, such Grantor shall promptly notify the
Collateral Agent thereof, and shall authorize the Collateral Agent to file a
UCC-9 financing statement in the county where the leasehold is located and in
the state of organization of such Grantor.

     6.3 Covenants Regarding Patent, Trademark and Copyright Collateral.

          (a) Each Grantor agrees that it will not do any act or omit to do any
act (and will exercise commercially reasonable efforts to prevent its licensees
from doing any act or omitting to do any act) whereby any Patent that is
material to the conduct of such Grantor’s business may become invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a Patent with the relevant patent number as necessary and sufficient
to establish and preserve its maximum rights under applicable patent laws.

          (b) Each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of Federal or foreign registration to the extent necessary and sufficient to
establish and

22

--------------------------------------------------------------------------------



preserve its maximum rights under applicable law and (iv) not knowingly use or
knowingly permit the use of such Trademark in violation of any third party
rights.

          (c) Each Grantor (either itself or through its licensees or
sublicensees) will, for each work covered by a material Copyright, continue to
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as necessary and sufficient to establish and preserve its
maximum rights under applicable copyright laws.

          (d) Each Grantor shall notify the Collateral Agent promptly if it
knows or has reason to know that any Patent, Trademark or Copyright material to
the conduct of its business may become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, United States Copyright Office or
any court or similar office of any country) regarding such Grantor’s ownership
of any Patent, Trademark or Copyright, its right to register the same, or its
right to keep and maintain the same.

          (e) In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any Patent, Trademark or
Copyright (or for the registration of any Trademark or Copyright) with the
United States Patent and Trademark Office, United States Copyright Office or any
office or agency in any political subdivision of the United States or in any
other country or any political subdivision thereof, unless it promptly informs
the Collateral Agent, and, upon request of the Collateral Agent, executes and
delivers any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright, and each Grantor
hereby appoints the Collateral Agent as its attorney-in-fact to execute and file
such writings for the foregoing purposes, all acts of such attorney being hereby
ratified and confirmed; such power, being coupled with an interest, is
irrevocable.

          (f) Each Grantor will take all necessary steps that are consistent
with the practice in any proceeding before the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States or in any other country or any
political subdivision thereof, to maintain and pursue each material application
relating to the Patents, Trademarks and/or Copyrights (and to obtain the
relevant grant or registration) and to maintain each issued Patent and each
registration of the Trademarks and Copyrights that is material to the conduct of
any Grantor’s business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent with good business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

          (g) In the event that any Grantor has reason to believe that any
Collateral consisting of a Patent. Trademark or Copyright material to the
conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third party, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment.
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Collateral.

23

--------------------------------------------------------------------------------



          (h) Upon and during the continuance of an Event of Default, each
Grantor shall use its best efforts to obtain all requisite consents or approvals
by the licensor of each Copyright License, Patent License or Trademark License
to effect the assignment of all such Grantor’s right, title and interest
thereunder to the Collateral Agent or its designee.

     6.4 Payment of Obligations

     Each Grantor will pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any interest therein.

     6.5 Maintenance of Perfected Security Interest; Further Documentation

          (a) Each Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having first priority pursuant to
Section 5.3 and shall defend such security interest against the claims and
demands of all Persons whomsoever.

          (b) Each Grantor will furnish to the Collateral Agent and the Secured
Parties from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail.

          (c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of each Grantor, such Grantor, will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby.

     6.6 Changes in Locations, Name, etc.

          No Grantor will, except upon 15 days prior written notice to the
Collateral Agent and delivery to the Collateral Agent of all additional executed
financing statements and other documents reasonably requested by the Collateral
Agent to maintain the validity, perfection and priority of the security
interests provided for herein:

          (a) change its jurisdiction of organization, the location of its chief
executive office, or the location of its sole place of business from that
referred to in Schedule 5.4 above; or

24

--------------------------------------------------------------------------------



          (b) change its name, identity or corporate structure to such an extent
that any financing statement filed by the Collateral Agent in connection with
this Agreement would become misleading; or

          (c) make any other change(s) which might affect the perfection or
priority of the Secured Parties’ Lien in the Collateral.

     6.7 Notices

     In the case of each Grantor, such Grantor will advise the Collateral Agent
and the Secured Parties promptly, in reasonable detail, of:

          (a) any Lien (other than security interests created hereby or Liens
permitted under the Securities Amendment and Purchase Agreement) on any of the
Collateral which would adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and

          (b) of the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

     6.8 Accounts

          (a) Each Grantor, other than in the ordinary course of business
consistent with its past practice, will not (i) grant any extension of the time
of payment of any Account, (ii) compromise or settle any Account for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any Account, (iv) allow any credit or discount whatsoever on
any Account or (v) amend, supplement or modify any Account in any manner that
could adversely affect the value thereof.

     6.9 Maintenance of Inventory and Equipment

          (a) Each Grantor hereby covenants that is shall keep the Inventory and
Equipment (other than raw materials and work in process and Inventory sold in
the ordinary course of business and Equipment sold in accordance with the terms
of the Securities Amendment and Purchase Agreement) at the places specified on
Schedule 5.4 hereof and deliver written notice to the Collateral Agent at least
30 days prior to establishing any other location at which it reasonably expects
to maintain Inventory (other than raw materials and work in process) or
Equipment, in which jurisdiction all action required by paragraph (b) hereof
shall have been taken with respect to all such Inventory or Equipment, as the
case may be, in order to perfect the security interest granted therein under
this Agreement.

          (b) Maintain or cause to be maintained in good repair, working order
and condition, excepting ordinary wear and tear and damage due to casualty, all
of the Inventory or Equipment, and make or cause to be made all appropriate
repairs, renewals and replacements thereof, to the extent not obsolete and
consistent with past practice of the each Grantor, as quickly as practicable
after the occurrence of any loss or damage thereto which are necessary or
desirable to such end. Each Grantor shall promptly furnish to the Collateral
Agent a statement respecting any material loss or damage as a result of a single
occurrence to any of its Inventory or Equipment which has an aggregate fair
market value exceeding $25,000.

25

--------------------------------------------------------------------------------



     6.10 Additional Shares

     Each Grantor agrees that it will (a) cause each issuer of the Pledged
Securities subject to its control not to issue any stock or other securities in
addition to or in substitution for the Pledged Securities issued by such issuer,
except to such Grantor or as otherwise permitted under the Securities Amendment
and Purchase Agreement, and (b) pledge, hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities of each issuer of the Pledged Securities. Each Grantor
hereby authorizes the Collateral Agent to modify this Agreement by amending
Schedule 4.1 to include such additional shares or other securities.

ARTICLE 7

REMEDIAL PROVISIONS

     7.1 Certain Matters Relating to Accounts

          (a) The Collateral Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

          (b) The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts, subject to the Collateral Agent’s direction and
control, and the Collateral Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default. If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Accounts, when collected by
any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Secured Parties
only as provided in Section 7.4, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the Secured Parties,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Accounts shall be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.

          (c) At the Collateral Agent’s request, each Grantor shall deliver to
the Collateral Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Accounts, including,
without limitation, all original orders, invoices and shipping receipts.

     7.2 Communications with Obligors; Grantors Remain Liable

          (a) The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with

26

--------------------------------------------------------------------------------



obligors under the Accounts to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts.

          (b) Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Accounts that the Accounts have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent.

          (c) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Collateral Agent nor any Secured Party shall have any obligation or liability
under any Account (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Collateral Agent or any Secured
Party of any payment relating thereto, nor shall the Collateral Agent or any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

     7.3 Proceeds to be Turned Over To Collateral Agent

     In addition to the rights of the Collateral Agent and the Secured Parties
specified in Section 7.1 with respect to payments of Accounts, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Collateral Agent in the exact form received by
such Guarantor (duly indorsed by such Grantor to the Collateral Agent, if
required). All Proceeds received by the Collateral Agent hereunder shall be held
by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 7.4.

     7.4 Application of Proceeds

     If an Event of Default shall have occurred and be continuing, at any time
at the Collateral Agent’s election, the Collateral Agent may apply all or any
part of Proceeds held in any Collateral Account in payment of the Obligations in
such order as the Collateral Agent may elect, and any part of such funds which
the Collateral Agent elects not so to apply and deems not required as collateral
security for the Obligations shall be paid over from time to time by the
Collateral Agent to the Company or to whomsoever may be lawfully entitled to
receive the same. Any balance of such Proceeds remaining after the Obligations
shall have been Fully Satisfied shall be paid over to the Company or to
whomsoever may be lawfully entitled to receive the same.

27

--------------------------------------------------------------------------------



     7.5 New York UCC and Other Remedies

     If an Event of Default shall occur and be continuing, the Collateral Agent,
on behalf of the Secured Parties, may exercise, in addition to all other rights
and remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Collateral Agent or any Secured Party shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Collateral
Agent’s request, to assemble the Collateral and make it available to the
Collateral Agent at places which the Collateral Agent shall reasonably select,
whether at such Grantor’s premises or elsewhere. The Collateral Agent shall
apply the net proceeds of any action taken by it pursuant to this Section 7.5,
after deducting all reasonable costs and expenses of every kind incurred in
connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the
Collateral Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations, in such order as the Collateral Agent may
elect, and only after such application and after the payment by the Collateral
Agent of any other amount required by any provision of law, including, without
limitation, Section 9-504(1)(c) of the New York UCC, need the Collateral Agent
account for the surplus, if any, to any Grantor. To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Collateral Agent or any Secured Party arising out of the
exercise by them of any rights hereunder. If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least 10 days before such sale or other
disposition.

     7.6 Waiver; Deficiency

     Each Grantor waives and agrees not to assert any rights or privileges which
it may acquire under Section 9-112 of the New York UCC. Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Collateral Agent or any
Secured Party to collect such deficiency.

28

--------------------------------------------------------------------------------



ARTICLE 8

THE COLLATERAL AGENT

     8.1 Collateral Agent’s Appointment by Noteholders, Etc.

          Each Noteholder hereby irrevocably designates and appoints Pacific
Aerie Holding LLC as the Collateral Agent of such Noteholder under this
Agreement and the other Transaction Documents, and each such Noteholder
irrevocably authorizes Pacific Aerie Holding LLC, as the Collateral Agent for
such Noteholder, to take such action on its behalf under the provisions of this
Agreement and the other Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Transaction Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Collateral Agent shall not have
any duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any Noteholder in connection with this Agreement,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Collateral Agent.

     8.2 Delegation of Duties

          The Collateral Agent may execute any of its duties under this
Agreement and the other Transaction Documents by or through agents or
attorneys-in-fact and shall be entitles to advice of counsel concerning all
matters pertaining to such duties. The Collateral Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys in-fact selected by
it with reasonable care.

     8.3 Exculpatory Provisions

          Neither the Collateral Agent nor any of its officers, directors,
shareholders, partners, employees, agents or attorneys-in-fact shall be (a)
liable for any action lawfully taken or omitted to be taken by it or such person
under or in connection with this Agreement or any other Transaction Document
(except for its or such person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Noteholders for any recitals,
statements, representations or warranties made by any Grantor or any officer
thereof contained in this Agreement or any other Transaction Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Collateral Agent under or in connection with, this Agreement
or any other Transaction Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the Notes or any
other Transaction Document or for any failure of any Grantor to perform its
obligations hereunder or thereunder. The Collateral Agent shall not be under any
obligation to any Noteholder to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of any Grantor.

     8.4 Reliance by Collateral Agent

29

--------------------------------------------------------------------------------



          (a) The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon (i) any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telex, fax or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper person
or persons and (ii) advice and statements of legal counsel (including, without
limitation, counsel to any Grantor), independent accountants and other experts
selected by the Collateral Agent.

          (b) The Collateral Agent may deem and treat the payee of any Amended
Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Collateral Agent in accordance with Section 9.2.

          (c) The Collateral Agent may be fully justified in failing or refusing
to take any action under this Agreement or any other Transaction Document unless
it shall first receive such advice or concurrence of the Required Noteholders as
it deems appropriate or it shall first be indemnified to its satisfaction by the
Noteholders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. In all cases the
Collateral Agent shall be fully protected in acting or in refraining from acting
under this Agreement and the Amended Notes and the other Transaction Documents
in accordance with a request of the Required Noteholders, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Noteholders.

     8.5 Notice of Default

          The Collateral Agent shall not be deemed to have knowledge or notice
of the occurrence of any Default or Event of Default unless the Collateral Agent
has received notice from a Noteholder or a Grantor (or a Guarantor or Collateral
Party) referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Collateral Agent receives such a notice, the Collateral Agent shall give notice
thereof to the Noteholders. The Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Noteholders; provided, that unless and until the Collateral Agent
shall have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Noteholders.

     8.6 Non-Reliance on Collateral Agent and Other Noteholders

          Each Noteholder expressly acknowledges that neither the Collateral
Agent nor any of its officers, directors, shareholders, partners, employees,
agents or attorneys-in-fact has made any representations or warranties to it and
that no act by the Collateral Agent hereinafter taken, including any review of
the affairs of any Grantor, shall be deemed to constitute any representation or
warranty by the Collateral Agent to any Noteholder. Each Noteholder represents
to the Collateral Agent that it has, independently and without reliance upon the
Collateral Agent or any other Noteholder, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Grantors and made its own decision to
enter into the transactions contemplated by the Transaction Documents. Each
Noteholder also represents to the Collateral Agent that it will independently
and without reliance

30

--------------------------------------------------------------------------------



upon the Collateral Agent or any other Noteholder, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Grantors. Except for notices, reports and other documents expressly required to
be furnished to the Noteholders by the Collateral Agent hereunder, the
Collateral Agent shall not have any duty or responsibility to provide any
Noteholder with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Grantor which may come into the possession of the
Collateral Agent or any of its officers, directors, members, partners,
employees, agents or attorneys-in-fact.

     8.7 Indemnification

          The Noteholders agree to indemnify the Collateral Agent in its
capacity as such (to the extent not reimbursed by the Grantors and without
limiting any obligation of any Grantor or Guarantor to do so), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever which
may at any time (including, without limitation, at any time following the
payment of the Notes or any other amounts payable hereunder) be imposed on,
incurred by or asserted against the Collateral Agent in any way relating to or
arising out of this Agreement, any of the other Transaction Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the Collateral
Agent under or in connection with any of the foregoing, provided that no
Noteholder shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses of disbursements resulting solely from the Collateral Agent’s gross
negligence or willful misconduct. The agreements in this subsection shall
survive the payment of the Notes and all other amounts payable hereunder.

     8.8 Collateral Agent In Its Individual Capacity

          (a) The Collateral Agent and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with any of the
Grantors as though the Collateral Agent were not the Collateral Agent hereunder
and under the other Transaction Documents.

          (b) With respect to its Notes made, renewed, amended or restated by it
and any Note issued to it, the Collateral Agent shall have the same rights and
powers under this Agreement and the other Transaction Documents as any
Noteholder and may exercise the same as though it were not the Collateral Agent,
and the terms “Noteholder” and “Noteholders” shall include the Collateral Agent
in its individual capacity.

     8.9 Successor Agent

          (a) The Collateral Agent may resign as Collateral Agent upon thirty
(30) days’ notice to the Noteholders. If the Collateral Agent shall resign as
Collateral Agent under this Agreement and the other Transaction Documents, then
the Required Noteholders shall appoint from among the Noteholders a successor
agent for the Noteholders, subject to approval by the Grantors, which approval
shall not be unreasonably withheld, delayed or conditioned. Any rejection by any
Grantor of a successor Collateral Agent shall specify the reasons for such
rejection. Failure

31

--------------------------------------------------------------------------------



of the Grantors to approve or rejection a successor Collateral Agent within ten
(10) days following request for approval shall be deemed to constitute approval.

          (b) Upon such appointment and approval, (i) the successor agent shall
succeed to the rights, powers and duties of the Collateral Agent, (ii) the term
“Collateral Agent” shall mean such successor agent effective upon its
appointment, and (iii) the former Collateral Agent’s rights, powers and duties
as Collateral Agent shall be terminated, without any other or further act or
deed on the part of such former Collateral Agent or any parties to this
Agreement or any Noteholders.

          (c) After any retiring Collateral Agent’s resignation as Collateral
Agent, the provisions of this Section 8.9 shall insure to its benefit as to any
actions taken or omitted to be taken by it while it was Collateral Agent under
this Agreement and the other Transaction Documents.

     8.10 Collateral Agent’s Appointment by Grantors as Attorney-in-Fact, Etc.

          (a) Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

 

 

          (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account or with respect to any other Collateral whenever payable;

 

 

 

          (ii) upon such Grantor’s failure to do so, pay or discharge taxes and
Liens levied or placed on or threatened against the Collateral, effect any
repairs or any insurance called for by the terms of this Agreement and pay all
or any part of the premiums therefor and the costs thereof;

 

 

 

          (iii) execute, in connection with any sale provided for in Section
7.5, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

 

 

          (iv) (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct; (B)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign

32

--------------------------------------------------------------------------------



 

 

 

and indorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications, notices
and other documents in connection with any of the Collateral; (D) commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (E) defend any suit,
action or proceeding brought against such Guarantor with respect to any
Collateral; (F) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the Collateral
Agent may deem appropriate; and (G) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do. Anything in this Section 8.10(a) to the
contrary notwithstanding, the Collateral Agent agrees that it will not exercise
any rights under the power of attorney provided for in this Section 8.10(a)
unless an Event of Default shall have occurred and be continuing.

          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement. The Collateral Agent shall use its best
efforts to notify each Grantor if the Collateral Agent shall itself perform or
comply, or otherwise, cause performance or compliance, with any of such
Grantor’s agreements hereunder, but failure of the Collateral Agent to so notify
such Grantor should not affect the obligations of such Grantor.

          (c) Each Grantor is authorized to assume that, upon receipt by the
Collateral Agent of any payment for the account of the Secured Parties
hereunder, the Collateral Agent will transmit such payment to the Secured
Parties in accordance with this Agreement, and no Grantor shall be held liable
for the Collateral Agent’s failure to do so.

          (d) The expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Section 8.10, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be accruing on the Amended Notes, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the Collateral Agent on demand.

          (e) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

     8.11 Duty of Collateral Agent

     The Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the New York UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar

33

--------------------------------------------------------------------------------



property for its own account. Neither the Collateral Agent, any Secured Party
nor any of their respective officers, directors, employees or agents shall be
liable for failure to demand, collect or realize upon any of the Collateral or
for any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Collateral upon the request of any Grantor or any other Person or
to take any other action whatsoever with regard to the Collateral or any part
thereof. The powers conferred on the Collateral Agent and the Secured Parties
hereunder are solely to protect the Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any Secured Party to exercise any such powers. The Collateral Agent and
the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

     8.12 Execution of Financing Statements

     Pursuant to Section 9-402 of the New York UCC and any other applicable law,
each Grantor authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement. A photographic
or other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.

     8.13 Authority of Collateral Agent

     The Company and each Guarantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
an agreement between the Collateral Agent and Secured Parties, as may exist from
time to time among them, but, as between the Collateral Agent and the Company
and the Guarantors, the Collateral Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and neither the Company nor any Guarantor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

ARTICLE 9

MISCELLANEOUS

     9.1 Amendments in Writing

     None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 11.7 of the
Securities Amendment and Purchase Agreement.

34

--------------------------------------------------------------------------------



     9.2 Notices

     All notices, requests and demands to or upon the Collateral Agent or the
Company or any Guarantor hereunder shall be effected in the manner provided for
in the Securities Amendment and Purchase Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 5.4.

     9.3 No Waiver by Course of Conduct; Cumulative Remedies

     Neither the Collateral Agent nor any Secured Party shall by any act (except
by a written instrument pursuant to Section 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. A waiver by the Collateral Agent or any Secured Party
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Collateral Agent or such Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

     9.4 Enforcement Expenses; Indemnification

          (a) Each Guarantor agrees to pay or reimburse each Secured Party and
the Collateral Agent for all its costs and expenses incurred in collecting
against such Guarantor under the guarantee contained in ARTICLE 2 or otherwise
enforcing or preserving any rights under this Agreement and the other
Transaction Documents to which such Guarantor is a party, including, without
limitation, the fees and disbursements of counsel to each Secured Party and of
counsel to the Collateral Agent.

          (b) The Company and each Guarantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities
with respect to, or resulting from any delay in paying, any and all stamp,
excise, sales or other taxes which may be payable or determined to be payable
with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

          (c) The Company and each Guarantor agrees to pay, and to save the
Collateral Agent and the Secured Parties harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Company would be required to do so pursuant to the
Securities Amendment and Purchase Agreement.

          (d) The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Securities Amendment and
Purchase Agreement and the other Transaction Documents.

35

--------------------------------------------------------------------------------



     9.5 Successors and Assigns

     This Agreement shall be binding upon the successors and assigns of the
Company and each Guarantor and shall inure to the benefit of the Collateral
Agent and the Secured Parties and their successors and assigns; provided, that
neither the Company nor any Guarantor may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent.

     9.6 Set-Off

     The Company and each Guarantor hereby irrevocably authorizes the Collateral
Agent and each Secured Party at any time and from time to time following the
occurrence of and during the continuation of a Default or an Event of Default,
without notice to the Company or such Guarantor or any other Guarantor, any such
notice being expressly waived by the Company and each Guarantor, to set-off and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Collateral
Agent or such Secured Party to or for the credit or the account of such Person,
or any part thereof in such amounts as the Collateral Agent or such Secured
Party may elect, against and on account of the obligations and liabilities of
such Person to the Collateral Agent or such Secured Party hereunder and claims
of every nature and description of the Collateral Agent or such Secured Party
against such Person, in any currency, whether arising hereunder, under the
Securities Amendment and Purchase Agreement, any other Transaction Document or
otherwise, as the Collateral Agent or such Secured Party may elect, whether or
not the Collateral Agent or any Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Collateral Agent and each Secured Party shall notify such Person
promptly of any such set-off and the application made by the Collateral Agent or
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Collateral Agent and each Secured Party under this Section 9.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent or such Secured Party may have.

     9.7 Counterparts

     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by facsimile), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

     9.8 Severability

     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

36

--------------------------------------------------------------------------------



     9.9 Section Headings

     The Section headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

     9.10 Integration

     This Agreement and the other Transaction Documents represent the agreement
of the Company, the Guarantors, the Collateral Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Secured Party relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Transaction Documents.

     9.11 GOVERNING LAW

     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS RULES THEREOF.

     9.12 Submission To Jurisdiction; Waivers

     The Company and each Guarantor hereby irrevocably and unconditionally:

          (a) submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof;

          (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

          (c) agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Company or such
Guarantor, as the case may be, at its address referred to in Schedule 5.4 or at
such other address of which the Collateral Agent shall have been notified
pursuant thereto;

          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

          (e) waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

     9.13 Acknowledgements

     The Company and each Guarantor hereby acknowledges that:

37

--------------------------------------------------------------------------------



          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Transaction Documents to which it is a
party;

          (b) neither the Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to the Company or any Guarantor arising out
of or in connection with this Agreement or any of the other Transaction
Documents, and the relationship between the Company and the Guarantors, on the
one hand, and the Collateral Agent and Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

          (c) no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Company or the Guarantors and the Secured
Parties.

     9.14 WAIVER OF JURY TRIAL

     THE COMPANY AND EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF,
EACH OF THE SECURED PARTIES AND THE COLLATERAL AGENT, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

     9.15 Additional Guarantors; Additional Grantors

          Each Subsidiary of the Company that is required to become a Grantor
pursuant to the Securities Amendment and Purchase Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of a Grantor Assumption Agreement in the form of Annex 1 hereto.

     9.16 Releases

          (a) At such time as Obligations have been Fully Satisfied, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent, the Company and each Guarantor hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Grantors.
At the request and sole expense of any Grantor following any such termination,
the Collateral Agent shall deliver to such Grantor any Collateral held by the
Collateral Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.

          (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Securities
Amendment and Purchase Agreement, then the Collateral Agent, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.

[signature pages follow]

38

--------------------------------------------------------------------------------



[c58499_ex10-19x1x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x2x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x3x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x4x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x5x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x6x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x7x1.jpg]


--------------------------------------------------------------------------------



[c58499_ex10-19x8x1.jpg]



--------------------------------------------------------------------------------



ANNEX 1

GRANTOR ASSUMPTION AGREEMENT

          GRANTOR ASSUMPTION AGREEMENT, dated as of ________________, 20__, made
by ______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of [___________], as agent (in such capacity, the “Agent”)
for the purchasers of the New Notes and New Warrants (the “Purchasers”) which
are parties to that certain Securities Exchange and Purchase Agreement dated as
of December 23, 2008, by and among the Purchasers and the Company (as amended,
supplemented or otherwise modified from time to time, the “Purchase Agreement”)
and those individuals and entities who may become holders of such New Notes and
New Warrants from time to time (together with the Purchasers, the “Secured
Parties”). Capitalized terms not otherwise defined herein shall have the
meanings set forth in the Purchase Agreement.

W I T N E S S E T H :

          WHEREAS, in connection with the Purchase Agreement, the Company and
certain of its Subsidiaries (other than the Additional Grantor) have entered
into the Guarantee and Collateral Agreement, dated as of ___________, 2008 (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”) in favor of the Collateral Agent for the benefit of
the Secured Parties;

          WHEREAS, the Purchase Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and

          WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

          NOW, THEREFORE, IT IS AGREED:

          1. Guarantee and Collateral Agreement. By executing and delivering
this Assumption Agreement, the Additional Grantor, as provided in Section 9.15
of the Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Exhibit A
hereto is hereby added to the information set forth in Schedules ____________ to
the Guarantee and Collateral Agreement. The Additional Grantor hereby represents
and warrants that each of the representations and warranties contained in
ARTICLE 5 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

          2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL GRANTOR]

 

 

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:


--------------------------------------------------------------------------------



SCHEDULE 1 (i)

COPYRIGHTS

There are no existing Copyrights or pending Copyrights.

--------------------------------------------------------------------------------



SCHEDULE 1 (r)

LICENSE

There are no existing or pending Licenses.

--------------------------------------------------------------------------------



 

SCHEDULE 1 (w)

 

PATENTS


 

 

(1)

Method of generating a healthcare plan or wellness plan for a member of a group.

 

 

(2)

Method and criterion for selecting patients for treatment.

 

 

(3)

Care management method for managing the treatment of high risk patients.

 

 

(4)

Care management method for managing the treatments of high risk mentally
unstable patients.


--------------------------------------------------------------------------------



 

SCHEDULE 1(ff)

 

TRADEMARKS


 

 

 

(1)

MARK—SAMehr:

 

 

 

 

a.

It is intended that the above identified Trademark shall be used for medical
software, namely, - MEDICAL MANAGEMENT SOFTWARE FOR MONITORING AND INTEGRATING
DIFFERENT ASPECTS OF THE PATIENT’S CARE AND TREATMENT – in International Class 9
(Electrical & Scientific Apparatus).

 

 

 

(2)

MARK—Enhanced Care Initiatives Innovative/Targeted Health Solutions

 

 

 

 

a.

Medical coordination and assessment services to provided to patients by state
licensed medical managers

 

 

 

(3)

MARK—Easy Care (Stylized)

 

 

 

 

a.

The Mark is used on advertising materials, advertising banners, billing
statements, brochures, business cards, company e-mail accounts, company
proprietary software, electronic and biometric devices furnished to patients,
electronic medical records of patients, electronic presentations published for
medical personnel, envelopes, exercise protocols for patients, giveaway
promotional items, namely, T-shirts, pens and mugs, letterhead stationary,
medical records for patients, notebooks, papers for medical records,
prescription pads and treatment protocols for patients.

 

 

 

(4)

Enhanced Care Initiatives, Inc., acquired all right, title, interest and
goodwill in and to US Application for Registration – EASY CARE – Serial Number
76612724.

 

 

 

(5)

Enhanced Care Initiatives, Inc., acquired all right, title, interest and
goodwill in and to US Trademark Registration No. 3,075,366 – MINDFUL PATHS –
Serial Number 76631406.


--------------------------------------------------------------------------------



     SCHEDULE 4.1

PLEDGED SECURITIES

There are no existing Pledged Securities

--------------------------------------------------------------------------------



 

SCHEDULE 5.4

 

CHIEF EXECUTIVE OFFICE AND PLACES OF BUSINESS


 

 

 

Alabama:

 

 

 

 

•

Enhanced Care Initiatives of Alabama, Inc.

 

 

 

Connecticut:

 

 

 

 

•

Enhance Care Initiatives, Inc.

 

 

 

 

•

NP Care, LLC

 

 

 

Delaware:

 

 

 

 

•

HC Innovations, Inc. (PARENT COMPANY)

 

 

 

Florida:

 

 

 

 

•

NP Care, LLC

 

 

 

Illinois:

 

 

 

 

•

NP Care of Illinois, LLC

 

 

 

Massachusetts:

 

 

 

 

•

Enhanced Care Initiatives of MA, Inc.

 

 

 

 

•

NP Care of Massachusetts, LLC

 

 

 

New Jersey:

 

 

 

 

•

NP Care of New Jersey, LLC

 

 

 

New York:

 

 

 

 

•

Enhanced Care Initiative of New York, Inc.

 

 

 

 

•

Resident Care Medicine of New York, PLLC

 

 

 

Ohio:

 

 

 

 

•

NP Care of Ohio, LLC

 

 

 

Tennessee:

 

 

 

 

•

Enhanced Care Initiatives of Tennessee, Inc.

 

 

 

 

•

NP care of Tennessee, LLC

 

 

 

Texas:

 

 

 

 

•

Texas Enhanced Care Initiatives, Inc.


--------------------------------------------------------------------------------



SCHEDULE 6.2

ACCOUNT CONTROL AGREEMENT

ACCOUNT CONTROL AGREEMENT, dated as of _________, 20__, made by
_________________, as “Secured Party,”____________________, as
“Grantor,”___________ as “Bank” in regards to Account Number
______________________.

WITNESSETH:

          WHEREAS, in connection with the Securities Amendment and Purchase
Agreement dated ______, 2008, Grantor has granted Secured Party a security
interest in the financial assets in the securities account identified above (the
“Account”), maintained by Bank for Grantor.

          WHEREAS, the parties are entering into this Agreement to provide for
the control of the Account as a means to perfect the security interest of
Secured Party.

          WHEREAS, Bank has no responsibility to Secured Party in respect to the
validity or perfection of such security interest otherwise than to act in
accordance with the terms and conditions of this Agreement.

          NOW, therefore, it is agreed:

          1. The Account. Bank represents and warrants to Secured Party that
Bank maintains the Account. Bank represents and warrants that except for the
claim and interest of Grantor and Secured Party, Bank does not know of any claim
to or interest in the Account or any financial assets credited thereto.

          2. Control by Secured Party. Bank will comply with all written
notifications it receives directing it to transfer or redeem any financial
assets in the Account (an “Entitlement Order”) (as set forth in Exhibit A
attached hereto) originated by an authorized person of the Secured Party (an
“Authorized Person of Secured Party,” as set forth in Exhibit B attached hereto)
without further consent by Grantor.

          3. Grantor’s Rights in Account. Until Bank receives an Entitlement
Order from an Authorized Person of Secured Party, Bank may accept and comply
with any Entitlement Order signed by an authorized person of the Grantor (an
“Authorized Person of Grantor,” as set forth in Exhibit C attached hereto). If
an Authorized Person of Secured Party gives Bank an entitlement order notifying
Bank that Secured Party will exercise exclusive control over the Account, Bank
will cease complying with entitlement orders or other directions concerning the
Account originated by an Authorized Person of Grantor. All instructions required
under this Agreement will be delivered to Bank in writing, in either original or
facsimile form, executed by an Authorized Person. In its capacity as Bank, Bank
will accept all instructions and documents complying with the above under the
indemnities provided in this Agreement, and reserves the right to refuse to
accept any instructions or documents which fail, or appear to fail, to comply.

--------------------------------------------------------------------------------



Further to this procedure, Bank reserves the right to telephone an Authorized
Person to confirm the details of such instructions or documents if they are not
already on file with Bank as standing instructions. The parties agree that the
above constitutes a commercially reasonable security procedure. Entitlement
orders received after 12:00 p.m. E.S.T. will be treated as if received on the
next succeeding business day in New York.

          4. Investments: Assets in the Account may be invested only in
investments specifically directed to the Bank in writing. Neither Bank nor any
of its affiliates assume any duty or liability for monitoring the investment
rating on any investments hereunder.

          5. Priority of Secured Party’s Security Interest. Bank subordinates in
favor of Secured Party any interest lien or right of setoff it may have, now or
in the future, against the Account or financial assets in the Account (except
that Bank may set off all amounts due to it in respect of customary fees and
expenses for the routine maintenance and operation of the Account).

          6. Statements, Confirmations and Notices of Adverse Claims. Bank will
send copies of all statements and confirmations for the Account simultaneously
to Grantor and Secured Party. Bank will use reasonable efforts promptly to
notify Secured Party and Grantor if any other person claims that it has a
property interest in the Account or any financial asset in the Account.

          7. Bank’s Responsibility.

          (a) Bank will not be liable to Secured Party for complying with
entitlement orders from an Authorized Person of Grantor that are received by
Bank before Bank receives and has a reasonable opportunity to act on an
entitlement order from an Authorized Person of Secured Party.

          (b) If at any time Bank is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects the Account (including but not limited to
orders of attachment or garnishment or other forms of levies or injunctions or
stays relating to the transfer of the Account or any financial asset in the
Account), Bank is authorized to comply therewith in any manner it or legal
counsel of its own choosing deems appropriate; and if Bank complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Bank will not be liable to any of the
parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

          (c) Bank will be entitled to conclusively rely upon any order,
judgment, certification, demand, notice, instrument or other writing delivered
to it hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity or the
service thereof. Bank may act in reliance upon any instrument or signature
believed by it to be genuine and may assume that any person purporting to give
receipt or advice to make any

--------------------------------------------------------------------------------



statement or execute any document in connection with the provisions hereof has
been duly authorized to do so.

          (d) Bank will not be responsible in any respect for the form,
execution, validity, value or genuineness of documents or securities deposited
hereunder, or for any description therein, or for the identity, authority or
rights of persons executing or delivering or purporting to execute or deliver
any such document, security or endorsement. Bank will not be called upon to
advise any party as to the wisdom in selling or retaining or taking or
refraining from any action with respect to any securities or other property
deposited hereunder.

          (e) This Agreement does not create any obligation of Bank except for
those expressly set forth in this Agreement. In particular, Bank need not
investigate whether Secured Party is entitled under Secured Party’s agreement
with Grantor to give an entitlement order.

          (f) Bank will maintain the Account and financial assets in the same
manner as it maintains accounts and assets for its custodial customers. During
the term of this Agreement, Bank will remain a securities intermediary within
the meaning of such term in Section 8- 102(a)(14) of Article 8 of the Uniform
Commercial Code of the State of New York as in effect from time to time (the
“UCC”) and 31 C.F.R. 357.2.

          8. Indemnity

          (a) The duties, responsibilities and obligations of Bank will be
limited to those expressly set forth herein and no duties, responsibilities or
obligations will be inferred or implied. Bank will not be subject to, nor
required to comply with, any other agreement to which Grantor or Secured Party
is a party, even though reference thereto may be made herein, or to comply with
any direction or instruction (other than those contained herein or delivered in
accordance with this Agreement) from Grantor or an entity acting on its behalf.

          (b) Grantor will be liable for and will reimburse and indemnify and
hold Bank harmless from and against any and all claims, losses, actions,
liabilities, costs, damages or expenses (including reasonable attorneys’ fees
and expenses) (collectively “Losses”) arising from or in connection with its
administration of this Agreement, provided, however, that nothing contained
herein will require Bank to be indemnified for Losses caused by its own gross
negligence or own willful misconduct.

          (c) Bank may consult with legal counsel of its own choosing at the
expense of the Grantor and Secured Party as to any matter relating to this
Agreement, and Bank will not incur any liability in acting in good faith in
accordance with any advice from such counsel.

          (d) Bank will not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Bank including, but not limited to any act or
provision of any present or future law or regulation or governmental authority,
any act of God or war or terrorism, or the unavailability of the Federal Reserve
Bank wire or facsimile or other wire or communication facility.

--------------------------------------------------------------------------------



          9. Termination; Survival. Secured Party may terminate this Agreement
by notice to Bank and Grantor. Upon receipt of a notice of termination, Bank
will cease accepting any entitlement order from Grantor, and any previous
entitlement order delivered by Grantor will be deemed to be of no further force
and effect. If Secured Party notifies Bank that its security interest in the
Account or all of the financial assets therein has terminated, this Agreement
will immediately terminate. Section 5, “Compensation”, Section 6, “Bank’s
Responsibility” and Section 7, “Indemnity,” will survive termination of this
Agreement.

          10. Governing Law. Regardless of any provision in any other agreement,
for purposes of the UCC, New York shall be deemed to be the “securities
intermediary’s jurisdiction”, and this Agreement and the Account (including all
interests, duties and obligations with respect thereto, as well as the
entitlement orders related thereto) will be governed by the laws of the State of
New York. Bank and Grantor may not change the law governing the Account without
Secured Party’s express written agreement. Each of the Grantor and Secured Party
hereby submits to the personal jurisdiction of, and each agrees that all
proceedings relating hereto will be brought in, courts located within the City
and State of New York.

          11. Entire Agreement. This Agreement is the entire agreement and
supersedes any prior agreements and contemporaneous oral agreements, of the
parties concerning its subject matter.

          12. Amendments. No amendment of, or waiver of a right under, this
Agreement will be binding unless it is in writing and signed by each of the
parties hereto.

          13. Severability. To the extent a provision of this Agreement is
unenforceable, this Agreement will be construed as if the unenforceable
provision were omitted.

          14. Financial Assets. The Account and all property (including cash)
credited to the Account will be treated as financial assets under the Article 8
of the UCC.

          15. Successors and Assigns. A successor to or assignee of Secured
Party’s rights and obligations under the agreement between Secured Party and
Grantor will succeed to Secured Party’s rights and obligations under this
Agreement.

          16. Notices A notice or other communication to a party under this
Agreement will be in writing (except that entitlement orders will be given in
accordance with procedures as Bank may reasonably specify), will be sent to the
party’s address set forth below or to such other address as the party may notify
the other parties and will be effective on receipt.

          17. Miscellaneous.

          (a) IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT:
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, Bank will ask for information that will allow it to identify
relevant parties.

--------------------------------------------------------------------------------



          (b) Each of Grantor and Secured Party hereby represents and warrants
(a) that this Agreement has been duly authorized, executed and delivered on its
behalf and constitutes its legal, valid and binding obligation and (b) that the
execution, delivery and performance of this Agreement by it does not and will
not violate any applicable law or regulation.

          18. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.

--------------------------------------------------------------------------------



 

 

SIGNATURES

 

 

[SECURED PARTY]

 

 

BY:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Address:

 

 

[GRANTOR]

 

 

BY:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Address:

 

 

[BANK]

 

 

BY:

 

--------------------------------------------------------------------------------

 

Name:

 

Title:

 

Address:


--------------------------------------------------------------------------------



FORM OF ENTITLEMENT ORDER

VIA FACSIMILE: 212-657-2762

[Depositary Bank]

Pursuant to the Account Control Agreement dated [  ], among [specify parties],
and Citibank, N.A., we hereby instruct you of the following:

 

 

 

 

 

 

RECEIVE/DELIVER

 

 

 

 

 

 

 

 

 

ACCOUNT NUMBER:

 

 

 

 

 

 

 

 

 

USD:

 

 

 

 

 

 

 

 

 

VALUE DATE:

 

 

 

 

 

 

 

 

 

WIRE TO:

 

 

 

 

 

 

 

 

 

 

[                    ]

 

 

 

as [Secured Party][Grantor]

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

Title:

--------------------------------------------------------------------------------



Grantor Assumption Agreement

GRANTOR ASSUMPTION AGREEMENT, dated as of December 23, 2008, made by the
undersigned corporations (each the “Additional Grantor”), in favor of
___________, as agent (in such capacity, the “Agent”) for the purchasers of the
New Notes and New Warrants (the “Purchasers”) which are parties to that certain
Securities Exchange and Purchase Agreement dated as of December 23, 2008, by and
among the Purchasers and the Company (as amended, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) and those individuals and
entities who may become holders of such New Notes and New Warrants from time to
time (together with the Purchasers, the “Secured Parties”). Capitalized terms
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement.

W I T N E S S E T H:

WHEREAS, in connection with the Purchase Agreement, the Company and certain of
its Subsidiaries (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of ___________, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Secured Parties;

WHEREAS, the Purchase Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.15 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Exhibit A hereto is hereby
added to the information set forth in Schedules ____________ to the Guarantee
and Collateral Agreement. The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in ARTICLE 5 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

--------------------------------------------------------------------------------